NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               FRANK Z. GUAJARDO,
                 Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2015-7053
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-321, Judge Lawrence B. Hagel.
                ______________________

                 Decided: June 5, 2015
                ______________________

   FRANK Z. GUAJARDO, Houston, TX, pro se.

    COURTNEY D. ENLOW, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
ALLISON KIDD-MILLER; DAVID J. BARRANS, United States
Department of Veterans Affairs, Washington, DC.
                ______________________
2                                    GUAJARDO   v. MCDONALD



    Before MOORE, WALLACH, and TARANTO, Circuit Judges.
PER CURIAM.
     Frank Guajardo appeals from the decision of the
United States Court of Appeals for Veterans Claims
(Veterans Court) dismissing his appeal of the Board of
Veterans’ Appeals (Board) decision that denied entitle-
ment to dependency and indemnity compensation under
38 U.S.C. §§ 1310 and 1318. Guajardo v. McDonald, No.
14-0321, 2014 WL 5591084 (Vet. App. Nov. 4, 2014)
(Veterans Court Decision). We dismiss this appeal for lack
of jurisdiction.
                       BACKGROUND
    Mr. Guajardo is the son of deceased service member
Alfredo Guajardo. On July 3, 2008, Mr. Guajardo, who
has cerebral palsy and is paraplegic, filed a claim for
dependent and indemnity compensation (DIC) with the
Department of Veterans Affairs (DVA). The DVA Region-
al Office initially denied Mr. Guajardo’s application on the
ground that Alfredo Guajardo’s discharge from service
had been dishonorable. After further processing of Mr.
Guajardo’s claim, the DVA issued a supplemental state-
ment of the case, stating that because Alfredo Guajardo
had in fact been honorably discharged, Mr. Guajardo met
the basic eligibility requirements for DIC. The DVA then
denied Mr. Guajardo’s claim on the merits.
    The Board denied Mr. Guajardo’s claim on appeal.
First, noting Alfredo Guajardo’s honorable discharge, the
Board found that Alfredo Guajardo’s death was due to
squamous cell lung cancer which was not related to his
military service. It therefore determined that Alfredo
Guajardo’s death was not service-connected and conse-
quently that Mr. Guajardo is not entitled to DIC under
§ 1310. Second, the Board found that Alfredo Guajardo
was not in receipt of, or entitled to receive, compensation
GUAJARDO   v. MCDONALD                                      3



at the time of death for a service-connected disability or
disabilities rated totally disabling. See 38 U.S.C. § 1318;
38 C.F.R. § 3.22. It therefore found that Mr. Guajardo is
not entitled to DIC under § 1318.
    Mr. Guajardo appealed to the Veterans Court, argu-
ing that because Alfredo Guajardo’s discharge was honor-
able, Mr. Guajardo is entitled to DIC. Veterans Court
Decision at 1. The Veterans Court dismissed, finding that
Mr. Guajardo did not raise any allegations of error in the
Board’s decision. See id. Mr. Guajardo filed subsequent
correspondence indicating his disagreement with the
Veterans Court Decision and again arguing that he is
entitled to DIC because his father was honorably dis-
charged from service. The Veterans Court construed the
correspondence as a motion for reconsideration. It then
denied Mr. Guajardo’s motion, finding reconsideration
unnecessary because the Alfredo Guajardo’s honorable
discharge had been acknowledged by the Board and was
not in dispute. Mr. Guajardo appeals.
                         DISCUSSION
     Our jurisdiction to review decisions of the Veterans
Court is limited by statute. We have jurisdiction to
review a decision of the Veterans Court “with respect to
the validity of a decision of the Court on a rule of law or of
any statute or regulation . . . or any interpretation there-
of . . . that was relied on by the [Veterans Court] in mak-
ing the decision.” 38 U.S.C. § 7292(a) (2012). Except
where an appeal raises a constitutional issue, we lack
jurisdiction to review a “challenge to a factual determina-
tion” or a “challenge to a law or regulation as applied to
the facts of a particular case.” Id. § 7292(d)(2).
    Mr. Guajardo argues on appeal that he should be
awarded DIC under § 1318. Appellant’s Informal Br. 1.
Section 1318 provides that entitlement to DIC may exist
even if a veteran’s death is not service-connected if,
4                                    GUAJARDO   v. MCDONALD



among other things, the veteran “was in receipt of or
entitled to receive . . . compensation at the time of death
for a service-connected disability rated totally disa-
bling . . .” § 1318. Mr. Guajardo acknowledges that his
father’s death was not service-connected. He asserts,
however, that as the disabled child of a veteran, he is
entitled to DIC under § 1318 because his father was
honorably discharged from military service. Id.
    We lack jurisdiction over Mr. Guajardo’s appeal. Mr.
Guajardo’s argument challenges the Veterans Courts’
application of law to the facts of his case. He does not
identify any error of law or statutory interpretation in the
Veterans Court Decision, nor does he argue that his ap-
peal raises a constitutional issue. Instead, he argues that
the DVA erred in finding that he is not entitled to DIC
because the evidence establishes that his father was
honorably discharged from service. Mr. Guajardo’s enti-
tlement to DIC depends on facts relating to Alfredo
Guajardo’s death and his entitlement to disability benefits
at that time. Resolution of the dispute identified by Mr.
Guajardo would require us to apply the legal require-
ments of § 1318 to the particular facts of Mr. Guajardo’s
case. We lack jurisdiction to do so.
                       CONCLUSION
    For the foregoing reasons, the appeal is dismissed for
lack of jurisdiction.
                      DISMISSED
                          COSTS
    No costs.